Citation Nr: 0617996	
Decision Date: 06/20/06    Archive Date: 06/27/06	

DOCKET NO.  04-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder. 

2.  Entitlement to service connection for a lumbar spine 
disorder. 

3.  Entitlement to service connection for a bilateral foot 
disorder. 

4.  Entitlement to service connection for depression, 
secondary to back disability. 

5.  Entitlement to service connection for the postoperative 
residuals of an ulcer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1964 to 
August 1966.  His overseas service was in Germany.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied all claims now 
pending on appeal.  The issues of service connection for a 
bilateral foot disorder and for a bleeding ulcer are decided 
herein, but the remaining issues must be remanded for 
additional evidentiary development to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues decided herein has been requested 
or obtained.

2.  There is a complete absence of any objective evidence 
documenting any disease or injury of either of the veteran's 
feet or ulcer disease at any time during service, the service 
separation examination noted that the veteran's feet, 
abdomen, viscera and G-U system were normal, and bilateral 
foot problems and a bleeding ulcer are first shown to have 
become manifest many years after service separation and no 
competent clinical or other objective evidence on file shows 
or suggests that these problems are attributable to any 
incident, injury, or disease of active military service.


CONCLUSION OF LAW

A bilateral foot disorder and bleeding ulcer were not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in August 2002, 
prior to the issuance of the rating decision now on appeal in 
December 2002.  This notification informed the veteran of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  The veteran was provided the regulatory 
implementation of VCAA, and the laws and regulations 
governing the adjudication of his claims in a June 2004 
statement of the case.  The service medical records were 
collected for review.  Records of the veteran's private 
treatment, and treatment with VA have been collected for 
review, and the veteran was provided VA examinations in 
September 2002.  Additionally, records have been collected 
with respect to post-service work related injuries, as have 
records of the veteran's evaluation and award of Social 
Security disability benefits.  The veteran provided testimony 
before the undersigned at hearing at the RO in September 
2005.  With respect to the issues decided herein, the Board 
finds that VCAA has been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain listed chronic 
diseases such as arthritis and gastric/duodenal ulcers, if 
they are shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The service medical records contain no complaints, 
findings, treatment or diagnosis for any form of problems 
with the veteran's feet or any problems referable to gastric 
or duodenal ulcer.  The physical examination for service 
separation in June 1966 clearly noted that the veteran's 
feet, abdomen, viscera and G-U system were normal.  On the 
accompanying report of medical history, completed by the 
veteran himself at the time of service separation, he clearly 
replied in the negative to questions of whether he had 
stomach, liver or intestinal trouble or gallbladder trouble, 
gallstones, or arthritis or rheumatism, or bone, joint, or 
other deformity, or lameness or foot trouble.

With respect to the veteran's feet, evidence on file 
indicates that the veteran was first seen for private 
treatment of his feet in January 1975.  He reported that 
calluses had been removed by his feet by operation but they 
grew back.  A disability questionnaire included the veteran's 
report of having worked at the Chrysler Warren Truck Assembly 
Plant since 1968, and that this job required him to walk, 
stand, and climb for eight hours each day.

In the veteran's formal application for compensation or 
pension (VA Form 21-526), he reported commencing having 
problems with his feet in January 1975 and receiving an 
initial operation for removal of calluses from both feet in 
June to August 1975.  He had subsequent surgery for calluses 
and bones of the feet in 1984.

In a September 2002 VA examination, the veteran confirmed 
undergoing bilateral foot surgery for calluses in the 1970's, 
and again in the 1980's.  He reported that there had not been 
much improvement, and that he still had chronic pain in both 
feet, on and off, more so related to activities.  Examination 
revealed no cyanosis, no clubbing, and no edema of the feet, 
and peripheral pulses were fairly well felt on both sides and 
equal.  Both feet were warm and Holman's sign was negative on 
both sides.  There was a bunion deformity on the left great 
toe.  There was a minimal flexion deformity of the right 
second, third, fourth and fifth toes, and also the left 
second, third and fourth toes.  There were also residual 
small surgical scars present over the dorsal aspect of both 
distal feet.  The scars appeared healthy and without 
tenderness or keloid changes.  There was thick skin present 
over both soles, especially around the heel.  There were 
calluses on both feet.  The movements of the small joints of 
the feet were within normal range of motion.  X-ray studies 
of both feet revealed post surgical changes of the left 
second and fifth metatarsal and second right metatarsal.  
They also revealed mild degenerative changes and hallux 
valgus deformity involving the first MP joint.

In testimony before the undersigned in September 2005, the 
veteran stated that while stationed overseas in Germany he 
performed physical work outside in bad weather, and that he 
spent a great deal of time working in the cold, with wet and 
muddy ground, and that he could not keep his feet dry enough 
for good health.  

A preponderance of the evidence on file is against an award 
of service connection for a bilateral foot condition.  
Although the veteran presently reports enduring lengthy 
periods of cold and/or wet feet during service, the fact 
remains that the service medical records, which do not appear 
to be incomplete, contain no complaints, findings or 
treatment for any problems relative to the veteran's feet.  
There is no clinical evidence on file that the veteran ever 
suffered frostbite during service.  The physical examination 
for service separation noted that the feet were normal, and 
the accompanying report of history completed by the veteran 
himself includes his own negative responses to questions as 
to whether he had arthritis or rheumatism, bone, joint, or 
other deformity, lameness, or foot trouble.  There is no 
objective record that the veteran ever sought or required any 
form of treatment for his feet from the time of service 
separation in 1966, until he was first objectively shown to 
seek treatment in 1975, a period of some nine years after he 
was separated from service.    

A disability report completed by the veteran noted that he 
had been employed, after service in a truck assembly plant 
since February 1968, and he therein reported having to walk, 
and stand, eight hours per day for each day of employment.  
The findings upon VA examination in 2002, including 
postoperative feet with mild degenerative changes, appears to 
clearly be attributable to a multi-year history of post 
service employment which requires standing and walking all 
day, every day.  Although the veteran is certainly competent 
to provide his own opinion with respect to symptoms he may 
have experienced with his feet, the veteran lacks the 
requisite medical expertise to provide a competent clinical 
opinion that having wet and/or cold feet during a period of 
months during service constituted the clinical onset of 
bilateral foot problems.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  A preponderance of the 
evidence on file is against the veteran's claim that the foot 
problems clinically documented to have been treated 
commencing in 1975 are attributable to any incidents or 
injuries of active military service years earlier.

With respect to a bleeding ulcer, the service medical records 
are again entirely silent for any complaints, findings or 
diagnosis of ulcer, or any objective evidence of symptoms 
consistent with ulcer at any time during service.  A physical 
examination from separation from service in June 1966 noted 
that the abdomen and viscera and GU systems were normal.  The 
veteran himself reported, at service separation, that he did 
not have frequent indigestion, stomach, liver or intestinal 
trouble, gallbladder trouble or gallstones, rupture or hernia 
or any other symptoms which might fairly be attributable to 
the gastric or duodenal ulcer.

In his formal application for VA compensation or pension 
(Form 21-526), the veteran reported having a bleeding ulcer 
commencing in January 2000 which was treated from April 2000 
to December 2001.

During the September 2002 VA examination, the veteran 
reported having symptoms of peptic ulcer beginning in 1999.  
He reported taking medication regularly from May 2000, and 
eventually undergoing surgery at St. John's Hospital in 
December 2000.  The veteran then reported, postoperatively, 
having no more pain, but having flatulence and a chronic  
heartburn after eating certain types of food.  However, he 
was also then found to have a large hiatal hernia.  A CT scan 
of the thorax and abdomen in March 2002 revealed a large 
hiatal hernia with a large portion of his stomach being 
intrathoracic.  The veteran initially filed a claim for 
service connection for hiatal hernia, but withdrew that claim 
at the time of the hearing before the undersigned.  There was 
also diffuse urinary bladder thickening, cystitis versus 
infiltration, and probable small bilateral renal cysts, with 
mild prostate enlargement.  The diagnosis was peptic ulcer 
disease, status- post surgery for bleeding ulcer, at present 
asymptomatic.

In testimony in September 2005, the veteran reported that his 
ulcer symptoms began in 1999.  When asked whether any 
physician had related the remote onset of ulcer disease to 
any incident of service the veteran replied, "no, they didn't 
say anything about it.  They just said that it was related to 
my illness through my back.  So, I guess indirectly you can 
say that."

A preponderance of the evidence on file is against an award 
of service connection for the postoperative residuals of a 
bleeding peptic ulcer.  There is a complete absence of any 
objective clinical evidence identifying ulcer disease or any 
signs and symptoms for such disease at any time during or for 
years after service.  The physical examination for service 
separation noted that the abdomen, viscera and GU system was 
normal and the veteran himself replied in the negative to 
having any symptoms of ulcer disease at the time of service 
separation.  

The veteran has consistently reported the earliest onset of 
ulcer symptoms in 1999, some 33 years after he was separated 
from service.  Surgery for ulcer disease occurred thereafter 
in December 2000.  There is a complete absence of any 
competent clinical evidence which in any way relates the 
onset of  ulcer disease over three decades after service, to 
any incident, injury or disease of active service.  The 
veteran's reported recollection of being told that his ulcer 
disease was somehow related to his back is without any known 
clinical basis in fact.  Again, the veteran himself lacks the 
requisite medical expertise to provide any competent clinical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494, 495 
(1992).


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.

Entitlement to service connection for the postoperative 
residuals of a bleeding ulcer is denied.


REMAND

The veteran's February 1964 preinduction physical examination 
for service noted that the spine and other musculoskeletal 
systems were abnormal with an "accented dorsal kyphosis."  
Accordingly, the presumption of sound condition with respect 
to that finding does not apply in this case.  Thereafter, the 
veteran presented for treatment of low back pain commencing 
in August 1965.  Lumbosacral spine films were negative, and 
the findings were of an acute back strain.  The veteran 
continued to complain of pain of the low back through 
September 1965, and there is thereafter an absence of any 
complaints until March 1966.  At that time, the veteran was 
admitted to a military hospital for one day in March 1966, 
where the diagnosis was low back strain.  Later that month, 
it was noted that the veteran had full range of motion, no 
muscle spasm, neural and sensory were intact, but with 
increased lumbar curvature, and the impression was a postural 
back pain.  Additional X-ray studies of the lumbar spine in 
March 1966 were again normal.  

Although there are several clinical record cover sheets on 
file (Forms 8-275-3), and these forms include a place for 
adding any form of physical profile against certain 
activities contraindicated by an individual's physical 
condition, none of these physical profile reports were ever 
completed, and the veteran's profile was noted as unchanged, 
and he was returned to duty on each occasion.  

Following the veteran's last report of low back pain in March 
1966, he was seen in May 1966 for follow up and the only 
notation was "negative."  The physical examination for 
service separation in June 1966 noted that the spine and 
other musculoskeletal functions were normal.  In the 
accompanying report of medical history, the veteran replied 
in the negative to questions as to whether he had any 
arthritis or rheumatism, bone, joint or other deformity or 
recurrent back pain.  

There are no objective records that the veteran sought or 
required any form of clinical for either thoracic or lumbar 
back problems in the years following service separation.  
Private treatment records, and records associated with 
associated with disability determinations indicate that the 
veteran sustained a post-service employment injury in May 
1977, which involved his back, and for which he remained on 
workmen's compensation for a period of some six years until 
1982 or 1983.  Thereafter, he sustained another post-service 
work related back injury in February 1996, and he retired 
from that employment sometime thereafter.  It is clear from a 
review of the record that there must be a considerable 
quantity of additional private treatment records for the 
veteran's back and other post-service related injuries which 
are not presently on file.  Those records must be collected 
for review.

38 U.S.C.A. § 5103A(d)(2) provides that a VA medical 
examination with request of opinions is necessary when the 
record before VA reveals that a veteran has current 
disability and also includes evidence that this disability 
may be associated with incidents of military service, and 
there is not presently sufficient medical evidence for a 
determination.  In this case, the service medical records 
reveal a preservice dorsal kyphosis but also a quantity of 
treatment records reflecting lumbar strain or sprain.  There 
were no records documenting treatment of the thoracic spine 
during service, although a March 1966 orthopedic consult 
noted increased lumbar curvature with an impression of 
postural back pain.  A May 2001 private MRI report and X-ray 
studies taken at the time of the 2002 VA examination revealed 
positive findings for both the thoracic and lumbar spines.  
Accordingly, VCAA requires that this case be referred for VA 
examination, a thorough review of the entire clinical 
history, and a request for production of clinical opinions.

Finally, the veteran claims to have depression, which is 
mentioned in more recent treatment records, associated with 
his chronic back symptoms, and a decision on this secondary 
service connection claim must be deferred until the time of a 
decision on the veteran's service connection claims for 
disability of the lumbar and thoracic spine.

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
folder and send the veteran a quantity of 
medical release forms and request that he 
completely and accurately fill these 
forms in and return them so that the RO 
may collect all outstanding records 
associated with treatment provided for 
the veteran's low back commencing in 
approximately 1977 through present.  
Concurrently, the RO should contact the 
State of Michigan, Department of Workers' 
Compensation in Lansing, Michigan, and 
request the production of all records 
associated with the veteran's award(s) of 
Michigan Workmen's' Compensation from 
1977 through present.  If a medical 
release or other written authorization is 
required, the RO should request the 
veteran to complete such release in order 
to obtain a complete copy of the Michigan 
Workers Compensation file regarding the 
veteran's injuries.  All records obtained 
should be added to the claims folder.  
The veteran should also be requested to 
fill out and return a completed release 
for any psychiatric or psychological 
treatment he may have received from 1977 
until present.  All records obtained 
should be added to the claims folder.

2.  After completing the above 
development, the RO should schedule the 
veteran for a VA examination by an 
orthopedic specialist who has had no 
previous contact with the veteran.  The 
claims folder, including all evidence 
collected pursuant to this remand, must 
be made available to the examiner for 
review.  In addition to completing a 
formal report of a examination with 
respect to disability of the veteran's 
thoracic and lumbar spines, the physician 
conducting the examination and record 
review is requested to answer the 
following questions:  1.  Do you find any 
evidence in the service medical records 
or thereafter which shows that the 
veteran's documented preservice "accented 
dorsal kyphosis" was permanently 
increased in severity (aggravated) during 
or as a result of service?  2.  The 
veteran is shown to have been treated for 
lumbar spine strain or sprain during 
service, and is later shown to have 
sustained on-the-job injuries in his 
post-service employment with the Chrysler 
Corporation; is it more, less, or equally 
likely that any currently demonstrated 
disability of either or both of the 
veteran's lumbar and thoracic spines is 
etiologically or causally related to any 
incident, injury or disease of active 
military service?  The examining 
physician should understand that current 
evidence certainly establishes positive 
clinical findings for both the thoracic 
and lumbar spine.  The essential purpose 
of this examination and record review is 
to obtain clinical opinions which must be 
based principally on a careful review of 
the veteran's clinical history as 
included in his claims folder.  The 
opinions provided must be accompanied by 
a discussion of the clinical evidence on 
file and a clear explanation of the 
reasons and bases for the opinions 
provided.

3.  After the completion of the above 
development, the RO should again address 
the claims remaining on appeal.  If any 
decision is not to the veteran's or 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a discussion 
of the development requested in this 
remand.  They must be provided an 
opportunity to respond.  The claims 
folder should then be returned to the 
Board after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


